International Trade in Endangered Species of Wild Fauna and Flora (CITES) (debate)
The next item is a debate on
the oral question by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Council: Key objectives for the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) to be held in The Hague on 3-15 June 2007 (B6-0020/2007) and
the oral question by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, to the Council: Key objectives for the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) to be held in The Hague on 3-15 June 2007 (B6-0121/2007).
substitute author. - (FR) Madam President, Minister, Commissioner, the reports follow each other but are not alike, since we are at present going to deal with biodiversity.
Minister, this week will have been marked by the desire shown by the European Parliament to fight against the loss of biodiversity. On Monday, the report by our fellow Member, Mr Amadou, and the report on Life+ were debated and, today, we are examining two oral questions tabled ahead of the next meeting of the Conference of the parties to the Convention on international trade in endangered species of wild flora and fauna, the CITES. Our Committee on the Environment, Public Health and Food Safety, whose chairman I excuse for not being able to be here with us, questions the Member States' negotiating method and asks the European Council what key objectives the Union will uphold during the fourteenth meeting of the Conference of the parties to the CITES Convention, which will be held, as you said, Madam President, in the Hague on 14 and 15 June 2007.
The CITES Convention is one of the oldest multilateral environmental protection instruments. It was adopted in 1973, in Washington, by States that were already anxious to go beyond the national regulatory frameworks. The aim was to preserve wild plants and animals from commercial overexploitation. The significance of this Convention compared with the other multilateral agreements on the environment is its great power of adaptation. It directly influences trade through supply, which it restricts. In very practical terms, it influences around 500 000 transactions - that is no small amount, 500 000 commercial transactions! - thereby restricting the overexploitation of biodiversity. With the coming on board of the various institutional partners, nearly 170 States, including our 27 Member States, of scientists and NGOs, the CITES Convention will have made it possible to prevent the removal of particularly endangered species and to save species such as the Siberian tiger, the blue whale and African elephants.
Of course, the challenges facing the Convention are many. On the one hand, they are structural. The Convention struggles, in fact, to find funding to match its ambitions. It has to deal with the over-consumption of natural species, some of which are not always listed. On the other hand, the Convention must take account of new data, including, of course, climate change. It must incorporate the ineffectiveness of certain instruments, such as the action plan for forest law enforcement, governance and trade, or FLEGT, with which everyone in this House is familiar. It must review also the decisions that have had a negative impact on certain species: for example, during the twelfth Conference of the parties, the permits for the sale of ivory originating from Botswana, Namibia and South Africa resulted in almost 20 000 elephants being decimated, according to estimates.
As part of the fight against the loss of species, the European Union must at all costs speak with one voice during the conferences of the parties to the Convention. In this connection, I should like to point out, Minister, that the European Union often abstains when decisions are taken because our Member States do not manage to come to an agreement, with the result that 27 votes are lost, and 27 votes is not a negligible amount; it is even often a large amount.
Therefore, Minister, we ask that the Council take account of Parliament's resolution, which reflects the interests of the European people and conveys that which our citizens want us to defend within the context of this CITES Convention. Firstly, because the resolution points out certain requirements to the negotiators. Thus, the precautionary principle must be applied with the same rigour as that imposed by the European Union in other international negotiations on the environment.
Equally, the Union must demand transparency in the voting process and reject secret ballots, a practice that really exists, especially when it comes to listing species in annexes. In fact, the point is to modernise this slightly antiquated procedure, which no longer in any way meets the requirements of the citizens, who must be able to exercise their right to inspect the decisions that are taken on their behalf. We know that the NGOs criticise the EU Member States at every turn for not disclosing their votes and for voting in secret ballots on certain species. We consider this to be totally unacceptable and we call for transparency, because this Convention is special and because the Member States, as we know, have specific interests where some subjects are concerned.
The questions included in the agenda of the Conference must be submitted to the European Parliament. We do not expect anything less. Each time a Conference of the parties to the CITES Convention is announced, we put the same questions to the Council: we do not understand why we have not been consulted earlier, so that we know what positions the Council plans to uphold during the Conference.
I should also like to ask the Commission and the Council to involve our parliamentary delegation in the work of the Conferences so that we are not forced, as we usually are, to skulk around the corridors in the hope of gleaning some information from them, and that is when the Council and the Commission see fit to invite us! I therefore thank you for involving the European Parliament delegation in the work done on the Convention.
Madam President, Commissioner, honourable Members, including those who have spoken on behalf of your colleague Mr Ouzký, I would like to make a statement on behalf of the presidency.
As at previous meetings of the conference of the contracting parties to the Washington convention on the protection of species, the EU Member States will, together, put forward the position agreed by the Community. The Council will shortly set down this position on the basis of the latest proposal from the Commission, and will, of course, inform Parliament of the position thus arrived at.
The Community's position will incorporate three overarching goals:
One is that the Convention shall become as efficient as possible, and the first thing to be done with this end in mind will be to reduce unnecessary administrative burdens; practicable and working solutions to problems of implementation need to be found, and it needs to be ensured that the contracting parties' resources are targeted where there is a real need for preservation.
Greater synergies must be established between the Convention on the Protection of Species and other instruments and processes relating to biological diversity; in particular, the resolutions of the fourteenth conference should help to bring about, by 2010, a marked deceleration of the worldwide loss of biological diversity, and to achieve the Millennium Development Goals.
Furthermore, the European Union also wants to ensure at the conference that the planned amendments to the annexes to the Washington Convention actually do improve the preservation of the species in question, and it will, in this respect, be particularly important to ensure that monitoring is carried out, for it is only in this way that poaching and illegal trading can be curbed and the sustainability of the international trade in species guaranteed.
Elephants and whales are again the individual species on which this conference focuses. To summarise, the Community is not prepared to give its consent to a resumption of commercial trading in ivory until such time as appropriate mechanisms are in place to prevent the more widespread illegal killing of elephants, and it thus calls on all range states of elephants to engage in constructive dialogue and to cooperate in maintaining stocks of elephants and in their sustainable management.
Since it is the International Whaling Commission that is primarily responsible for whale issues, no new resolutions should be framed in the course of our negotiations that would alter the current preservation status of whales under the Convention, and it follows that a review of whale stocks with a view to the possible downgrading of their preservation status under CITES should be considered only after mechanisms for checks on their management have been introduced and considered suitable by the International Whaling Commission.
I would like to conclude by expressing my thanks to the author of the question and to the Committee on the Environment, Public Health and Food Safety for their interest in this important issue.
Member of the Commission. Madam President, the 14th Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora in the Hague is indeed the first CITES conference to be held in the European Union since CITES was put in place in 1973. Therefore I think it will provide a very good opportunity to highlight our strong commitment to the implementation of this Convention and to raise political and public awareness.
I believe it will be the first time that a ministerial conference will address key issues regarding the future of the Convention. Therefore the following key strategic objectives for the Conference of the Parties known as COP 14 have been defined. The COP should reconfirm the important contribution that CITES made, or can make, to reaching the 2010 target of significantly reducing the rate of biodiversity loss. The Community fully supports the contribution of CITES to this global target by regulating international trade in wildlife and wildlife products in order to ensure that this is sustainable. The new strategic vision for CITES for 2008 to 2013 will determine how CITES can ensure that conservation, sustainable use and poverty reduction can also be mutually supportive and are therefore crucial for the continued importance and relevance of CITES.
The draft strategic vision also advocates that CITES should pay greater attention to the international trade in commercially exploited timber and fish species. Given the strain on natural resources and continued over-exploitation, the Community believes that CITES could focus more on ensuring sustainable trade in such species. We the Community have submitted proposals for listing several marine and timber species on CITES, so I think this will be a very important discussion.
Finally, a key issue for CITES COP 14 will of course be elephant ivory. Diverging proposals are on the table from Elephant Range States in Africa. We continue to hold the view that commercial trade in government-owned ivory stocks should not be resumed until we are satisfied that all mechanisms are in place to ensure that trade will not result in the increased illegal killing of elephants. These mechanisms are currently being put in place and should hopefully be operational before we take a final position on this matter.
on behalf of the PPE-DE Group. - Madam President, yesterday the newspapers had some good news. It was about the hatching of some rare Egyptian tortoise eggs. The problem was, they were hatched in Rome. They should not have been in Rome. They should not have been smuggled from Libya to Rome along with 275 other rare tortoises, because they are in the highest protection category under the CITES Convention. Even worse, this is happening inside our European Union.
We know that the European Union is one of the world's largest and most diverse importers and markets for wildlife products, with demands for pets, for fashion products, ornaments and medicines. That is why Europe has a particular responsibility to do something about it. In my country, some 570 illegal wildlife items are seized every day by Her Majesty's Customs. One wonders how many are not detected.
We know that the illegal trade in wildlife is the second biggest direct threat to species after habitat destruction. We know that a quarter of the trade is illegal. We know that billions of euros annually are made out of this, third only to the trafficking in drugs and arms.
We know, of course, that we have to take account of the local populations and their traditions and needs, and that is in this resolution. We know there are differences of views between NGOs and between scientists, but this motion for a resolution, I believe, is a balanced one.
Lastly, I very much welcome what the Minister and the Commissioner said about the elephant, so will you please support the resolution from Kenya and Mali for a 20-year moratorium on the ivory trade.
on behalf of the PSE Group. - (NL) Madam President, President of the Council, Commissioner, as has already been stated, this CITES Conference will be the first to be held in Europe, and this offers an opportunity to bring the protection of wild animals and plants to the attention of the public at large, more so than before.
Even though CITES is one of the most effective and concrete instruments to protect the international environment, the decline in biodiversity is alarming. For example, a large number of fish species are in a bad way due to overexploitation, among other causes. Demand for fish is enormous and still rising. This has the depressing consequence that even at this stage, many deep-sea fish species are critically endangered, and that in many developing countries, the sea has also been emptied by Europe, or by European boats at any rate.
Unfortunately, the same is true to some extent of tropical forests. Demand for tropical wood, despite all campaigns, remains high. Added to that is the fact that demand for agricultural land is also rising due to the need for food and increasing demand for biofuels, and it is age-old forests that pay the price for this.
Europe's initiative to include a large number of fish species on the list of protected species deserves our unqualified support, as does the initiative to include a number of tree species on the list. We should, however, ask ourselves how we can improve on things. Pressure on nature is rising worldwide. Increased prosperity goes some way to explaining this, while in a number of developing countries, it is poverty that is the motive.
We should, therefore, take a different course and realise that the protection of nature also creates prosperity and jobs. We must take steps to guarantee that trade is truly sustainable and that the illegal trade is actually tackled and discontinued.
on behalf of the ALDE Group. - Madam President, there is a strong case for supporting the proposal for a 20-year moratorium on the ivory trade. Contrary to what some southern African range States say - that they have too many elephants - estimates by the African Elephant Status Report put the population at between 10 and 20 % of what it was in the 1930s and 1940s.
The major cause of the decline is the ivory trade. Ivory prices increased more than seven times over in China and Japan in the late 1990s. A 20-year moratorium will send a clear signal that international trade is banned, it would suppress demand, lower prices and remove incentives for buying and stockpiling ivory.
Commissioner, could you be more precise as regards to what extent the Commission intends to take into consideration the pro-moratorium position expressed by the delegation of Western and Central African States who visited us at the European Parliament?
on behalf of the Verts/ALE Group. - (FR) Madam President, I should like first of all to thank Mr Gloser and Mrs Ferrero-Waldner for what I was almost tempted to call their reassuring words. However, I received no answer regarding the transparency of votes: I believe that it is crucial for us to know who votes for what within the European Union during this CITES conference.
I should like to begin by also expressing my satisfaction with the proposal made by Germany to include two species of shark - the dogfish and the mackeral shark - in Annex II to the CITES, a proposal that has also been endorsed by many associations working to protect these species. In our view, this is a proposal that must gain full support because these two species, which are included in the IUCN Red Book of endangered species, require special attention.
However, above and beyond the specific case of these species, we should also give greater consideration to the status of the other species of shark in the waters bordering the countries of the EU, in the Mediterranean, for example, so that, on this issue, the European Union is affected as much as the neighbourhood policy.
In general, it must be recognised that the Mediterranean is an endangered sea: the indiscriminate withdrawal of fishery stocks over the last few decades, with the use of drift nets in particular, has resulted in a significant depletion of species.
The case of bluefin tuna is one such example, which has been highly publicised recently by Greenpeace. Yet, what do we know, for example, about the sharks in the Mediterranean? What we know overall about sharks is that, throughout the world, they are totally endangered, overfished and that they are suffering from the deteriorating marine balance.
That being said, does the European Union have any information or studies enabling it to assess the situation of the sharks in the Mediterranean? That is the question. If it does not have these, can it envisage serious studies being carried out so that, in the long term, it will be in a position to make concrete proposals, on the CITES in particular?
Furthermore, we also think it crucial that red coral, which is also overfished in the Mediterranean, be included in Annex II to the CITES.
on behalf of the IND/DEM Group. - (NL) Madam President, the CITES Conference that is to be held in The Hague next month is of huge importance if we want to take measures against the international trade in endangered animal and plant species. It is for that reason that I wholeheartedly support the resolution.
There is, however, one issue that I should like to single out and that came up several times this afternoon, namely that of the elephants in Botswana and Namibia. Three quarters of the 400 000 elephants in Africa live in this region, thus resulting in inevitable risks for the people and the environment, and being detrimental to biodiversity. This is why these countries have tabled their own proposals in order to maintain the elephant population and to reduce the risks.
The resolution, unfortunately, rejects these proposals. Whilst it is understandable that people are keen to stop the trade in elephant products, a view which I share, it is equally important to face up to the situation in Botswana and Namibia, that boasts such an enormous expansion in the number of elephants. We must give this matter some more thought. After all, we cannot afford to reject solutions without replacing them with alternatives.
(DE) Madam President, Mrs Isler Béguin has, in fact, already presented the substance of this oral question, which has particularly to do with what the Council is aiming to achieve through the negotiations, but also with the methods of negotiation and the way in which this House's delegation is involved in the work on the ground.
Like many other Members, I would like to return to the subject of the trade in ivory, which the Convention has prohibited since 1989, while allowing since 1997 the sale of individual items of stock. Understandable though it is that the countries in which the trade goes on have an interest in this, the problem is that it has not so far been possible to distinguish between legal and illegal ivory, and hence there is a great danger that the legal trade will contribute to a revival of poaching.
A greater incidence of poaching putting those engaged in the protection of wildlife and the natural protection authorities under increasing pressure, and effective protection of pachyderms, which are important in terms of many countries' incomes from tourism, makes increasing demands on resources that are generally scarce; the only long-term protection for ivory is an absolute ban on the trade in it, for it is estimated that some 20 000 elephants a year are killed in Africa for their tusks.
Our resolution, then, endorses the proposal made by Kenya and Mali, and their demand for a 20-year moratorium on any kind of trade in ivory. We hope that the Commission and the Member States will, in the course of the negotiations, give this demand their backing.
(IT) Madam President, Mrs Ferrero-Waldner, Mr Gloser, ladies and gentlemen, I would like to summarise very quickly the sense of my amendment, which is backed by the Group of the Alliance of Liberals and Democrats for Europe.
I have called for the deletion of the seventh indent of Article 10 in the proposal for a resolution on the CITES Convention. There is no scientific justification for transferring coral to Appendix II, since a panel of highly-respected experts working for the FAO has stated that the requirements for including the species in the genus corallium in the CITES Appendix II are not met - and this is a direct quote.
Coral can be properly preserved through a system of rotating the protected areas between producer countries. Maintaining the current wording would strike a severe blow to the jewellery and craft sectors, as well as to the local economy and employment in various EU countries - Italy, Spain, France, Greece and Malta - and countries outside Europe such as China and Japan.
I therefore call on you to support my amendment, which is acceptable from a political viewpoint and backed up by scientific thinking.
Member of the Commission. Madam President, on the subject of elephants we are currently sceptical of supporting any of the proposals on the table, because the African Elephant Range States will be meeting directly before the conference. We encourage them - and I think this would be the best solution - to engage in a real dialogue and thus seek an agreement on a common approach.
I have received a motion for a resolution to wind up the debate tabled under Rule 108(5).
The vote will be held on Thursday at 12.00.